Citation Nr: 1142582	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  08-17 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUES

1.  Entitlement to service connection for arthritis.

2.  Entitlement to service connection for fibromyalgia.

3.  Entitlement to service connection for cervical spine disability.

4.  Entitlement to service connection for fatigue syndrome.

5.  Entitlement to service connection for depression.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America



ATTORNEY FOR THE BOARD

Tresa M. Schlecht, Counsel 


INTRODUCTION


The Veteran had active service from January 1970 to December 1972.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2006 rating decision of the Muskogee, Oklahoma Regional Office (RO) of the Department of Veterans Affairs (VA).
 
The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In her June 2008 substantive appeal, the Veteran requested a Videoconference hearing before the Board at the RO.  A supplemental statement of the case (SSOC) was issued in September 2010, and, in December 2010, the Veteran was notified that the requested Videoconference hearing was scheduled in January 2011.  The December 2010 notice to the Veteran that the requested Videoconference hearing had been scheduled was returned to the RO.  A notation that the Veteran was not the person who lived at the address to which the notice had been sent was written on the returned notice.  

The returned notice is associated with the claims file, and includes a handwritten note by the RO indicating that the RO could not reschedule the Videoconference hearing because the Veteran no longer lived in the RO's jurisdiction.  

The record includes no notation that the Veteran has been notified or is aware that the requested Videoconference hearing before the Board was scheduled.  The Board is remanding the case for the Veteran to be rescheduled for the requested Videoconference hearing.  See 38 U.S.C.A. § 7107 (West 2002); 38 C.F.R. §§ 19.75, 19.76, 20.703, 20.704 (2011).  

It appears that the Veteran may now be residing in the jurisdiction of another RO.  Although it is not clear that the Veteran has taken stops to change her address of record, VA is aware that the Veteran has moved.  The record suggests that the Veteran is receiving VA care where she currently resides, and may believe that her address of record has been updated because her address for medical care purposes has been updated.    

Accordingly, the case is REMANDED to the AMC for the following action:

Please make reasonable efforts to determine where the Veteran resides.  Thereafter, transfer the Veteran's claims file to the RO now having jurisdiction once the Veteran's address is clarified.  The appropriate RO should then schedule the Veteran for the requested hearing before the Board.  The Veteran should be notified of the date, time, and place of such a hearing by letter mailed to her present address with a copy to her representative.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 

of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).
 


_________________________________________________
John E. Ormond, Jr. 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


